DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8, 9, 12, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu et al., US 2018/0007431 in view of Malik et al., US 2016/0381144 and further in view of Park et al., US 2018/0301937 and Xu et al., US 2020/0064456.

Regarding claim 1, Sidhu discloses a computer implemented method, comprising: 
executing a collection routine at regular intervals to gather raw data from a plurality of sensors (collection of data from plurality of sensors at particular sampling rates; page 1, paragraph 6, and page 6, paragraphs 63-64, and Fig. 1, element 105, and wherein the data can be raw data; page 2, paragraph 32, and page 3, paragraph 34); 
receiving results of the collection routine in a form of the raw data from the plurality of sensors (raw data is received for processing; page 4, paragraph 50); 
storing the received results in a central data repository (storing in central storage location; page 3, paragraph 38, and page 11, paragraph 131); 
analyzing the stored sensor data to determine when a television is turned on or off (system can utilize analysis of the data in order to determine if a television is on or off; page 6, paragraph 70), and when the television is determined to be turned on, using (upon detection/determination of television being on, system can activate sensors to start sampling/increase sample rate; page 6, paragraph 70) a sensor to initially scan for a potential presence of one or more humans within a predetermined geographical range (can utilize sensors to scan area and potentially detect users in front of a television/in a viewing area, i.e. a predetermined area; page 5, paragraphs 54 and 59, and page 6, paragraph 71);
when the one or more humans are determined to be potentially present within the predetermined geographic range, executing a first action (upon detection of people, i.e. in front of a television/in a viewing area or predetermined area, system can perform further actions including determining engagement; page 5, paragraphs 54 and 59, and page 6, paragraph 71); and 
when the television is determined to be turned off executing a second action (if determined that television is off, system can stop sampling/decrease sampling rate; page 6, paragraph 70).
While Sidhu does disclose executing the collection routine (collection of data from plurality of sensors at particular sampling rates; page 1, paragraph 6, and page 6, paragraphs 63-64, and Fig. 1, element 105), Sidhu does not explicitly disclose wherein executing a routine comprises varying a respective signal strength and a respective period of time of two or more of a plurality of transmitters;
setting, by at least one processor, a device remote in a low-power mode; and 
a WiFi radio of the television, wherein a presence is based on a detection of receiving multiple signals from a first transmitter of a plurality of transmitters substantially simultaneously through a second transmitter and a third transmitter.
In a related art, Malik does disclose setting, by at least one processor, a device remote in a low-power mode (can maintain a remote control in power save/sleep, i.e. low-power, mode; page 3, paragraph 22, and page 4, paragraph 33); and 
a WiFi radio of the television (device can be a television; Fig. 1, element 192, and page 1, paragraph 12, and page 2, paragraph 20, and wherein this device can include a Wi-Fi communication unit; page 2, paragraphs 13 and 15, and Fig. 1, element 112). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Sidhu and Malik by allowing power management of a remote controller, in order to provide an improved system and method for a low-power and low-latency remote control device that provides high level of reliability for controlling one or more devices (Malik; page 1, paragraph 3).
While Sidhu in view of Malik also discloses a plurality of transmitters (Malik; system can have a plurality of transceivers, i.e. including transmitters; page 3, paragraph 26), Sidhu in view of Malik does not explicitly disclose wherein executing a routine comprises varying a respective signal strength and a respective period of time of two or more transmitters; and
a presence is based on a detection of receiving multiple signals from a first transmitter of a plurality of transmitters substantially simultaneously through a second transmitter and a third transmitter.
In a related art, Park does disclose wherein executing a routine comprises varying, by at least one processor, a respective signal strength of at least one transmitters (during a detection phase, i.e. collection routine, system can alter the intensity, i.e. strength, of transmission circuit, i.e. at least one transmitter; pages 4-5, paragraphs 51-52, and wherein detection with use of sensors; page 5, paragraph 56, and page 6, paragraph 60, and wherein operations performed with at least one processor; page 5, paragraph 52, and wherein including at least a plurality of transmitters; page 3, paragraph 45).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Sidhu, Malik, and Park by allowing transmissions to be varied based on various detections made by the system, in order to provide an improved system and method for transmitting and receiving power and data with relatively high efficiency even when distances between devices is relatively long and may be affected by obstacles (Park; page 1, paragraph 5).
Sidhu in view of Malik and Park does not explicitly disclose varying an operation and a respective period of time of two or more of a plurality of transmitters; and
a presence is based on a detection of receiving multiple signals from a first transmitter of a plurality of transmitters substantially simultaneously through a second transmitter and a third transmitter.
In a related art, Xu does disclose varying an operation and a respective period of time of two or more of a plurality of transmitters (can adjust/vary/modify signal rate and intervals of transmitters based on certain conditions; page 8, paragraph 118, and page 9, paragraphs 130-132); and
a presence (can utilize received signal(s) for presence detection; page 17, paragraph 229) is based on a detection of receiving multiple signals from a first transmitter of a plurality of transmitters substantially simultaneously through a second transmitter and a third transmitter (the system includes multiple transmitters, i.e. Type 1 devices, interacting/transmitting signals; page 6, paragraphs 92 and 95, and page 28, paragraph 319, and wherein the Type 1 devices can include such devices as routers, repeaters, mesh network components, etc., i.e. signals through particular transmitters; page 15, paragraph 213, and page 26, paragraph 294, and synchronously/simultaneously; page 6, paragraph 92).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Sidhu, Malik, Park, and Xu by allowing transmissions to be varied based on certain factors and presence to be determined via various signals being transmitted, in order to provide an improved system and method for monitoring the presence of a live object and potential motion of the object (Xu; page 3, paragraph 56).

Regarding claim 2, Sidhu in view of Malik, Park, and Xu discloses the executing the first action when the television is turned on (Sidhu; operations responsive to determining a television is on/off; page 6, paragraph 70) comprises: 
fully powering up the device remote so that the device remote transitions from the low-power mode to a full-power mode (Malik; responsive to a detection, remote can transition from sleep, i.e. low-power, to active state, i.e. full-power; page 3, paragraph 22, and page 4, paragraph 31, and page 5, paragraph 38, and wherein system can know current state, i.e. on/off, of a device; page 4, paragraph 30, and page 5, paragraph 40); 
performing a full-presence detection using a WiFi radio of the device remote to scan at a full transmission power for a presence of the one or more humans within the predetermined geographical range (Malik; remote can perform operations in an active state, i.e. full-power, including utilizing a Wi-Fi communication unit, i.e. at full transmission power in the active state; page 5, paragraph 38, and remote contains the Wi-Fi communication unit; Fig. 1, element 108, and page 2, paragraphs 13 and 15, and wherein remote can also be utilized for determining proximity of a person; page 3, paragraphs 21 and 24, and page 4, paragraph 31, and page 5, paragraph 38, and Sidhu; utilize sensors to scan area and potentially detect users in front of a television/in a viewing area, i.e. a predetermined area; page 5, paragraphs 54 and 59, and page 6, paragraph 71); 
when the one or more humans are determined to be present within the predetermined geographic range, determining a respective geographic position of each of the one or more humans (Sidhu; analysis can be performed to determine a viewer’s distance away from a display, as well as their location, i.e. a respective position; page 4, paragraphs 47-48).

Regarding claim 5, Sidhu in view of Malik, Park, and Xu discloses transmitting signals to the television and an internet router using the WiFi radio at full power (Malik; communications to device/television with Wi-Fi communication unit, and with use of router; Fig. 1, elements 102, 108, 103, 178, 104, 112, and 192, and page 1, paragraph 12, and page 2, paragraph 17, and page 4, paragraph 28); 
gathering raw data from the plurality of sensors of the device remote (Sidhu; collection of data from plurality of sensors; page 1, paragraph 6, and page 6, paragraphs 63-64, and Fig. 1, element 105, and wherein the data can be raw data; page 2, paragraph 32, and page 3, paragraph 34, and Malik; with sensors in remote; page 3, paragraph 21, and page 4, paragraph 31, and page 5, paragraph 38); 
storing the received raw data from the plurality of sensors of the device remote in the central data repository (Sidhu; storing in central storage location; page 3, paragraph 38, and page 11, paragraph 131, and Malik; with sensors in remote; page 3, paragraph 21, and page 4, paragraph 31, and page 5, paragraph 38); and 
analyzing the stored remote sensor data to determine if the one or more humans are present within the predetermined geographical range (Sidhu; sensor data to potentially detect users in front of a television/in a viewing area, i.e. a predetermined area; page 5, paragraphs 54 and 59, and page 6, paragraph 71, and analysis can be performed to determine a viewer’s distance away from a display, as well as their location, i.e. a respective position; page 4, paragraphs 47-48, and Malik; with sensors in remote; page 3, paragraph 21, and page 4, paragraph 31, and page 5, paragraph 38).

Claim 8, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a memory; and a computing environment coupled to the memory (Sidhu; with processor and memory coupled to processor; page 1, paragraph 6).

Claim 9, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.  
Claim 12, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.  

Claim 15, which discloses a non-transitory computer-readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a non-transitory computer-readable medium (Sidhu; computer readable medium; page 16, paragraph 170).

Claim 16, which discloses a non-transitory computer-readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 18, which discloses a non-transitory computer-readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu et al., US 2018/0007431 in view of Malik et al., US 2016/0381144, Park et al., US 2018/0301937, and Xu et al., US 2020/0064456, and further in view of Kerofsky et al., US 2011/0115766.

Regarding claim 3, Sidhu in view of Malik, Park, and Xu discloses all the claimed limitations of claim 1, as well as the plurality of sensors form a detection zone in 2 or 3 dimensions in a shape configurable by placement of the plurality of sensors (Sidhu; sensors form a detection area for people in front of a display; page 2, paragraphs 29 and 31, and can include depth information, i.e. dimension; page 2, paragraph 32, and wherein configurable based on locations/positions of sensors; page 4, paragraph 47).
Sidhu in view of Malik, Park, and Xu does not explicitly disclose sensors with high-resolution.  
In a related art, Kerofsky does disclose sensors with high-resolution (can be high-resolution sensors; page 5, paragraph 62). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Sidhu, Malik, Park, Xu, and Kerofsky by allowing high-resolution sensors to be utilized with the already present sensors of Sidhu in view of Malik, in order to provide an improved system and method for an energy efficient display system while maintaining an image that is readily observable (Kerofsky; page 1, paragraph 4).

Claim 10, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu et al., US 2018/0007431 in view of Malik et al., US 2016/0381144, Park et al., US 2018/0301937, and Xu et al., US 2020/0064456, and further in view of Lee et al., US 2019/0086991.

Regarding claim 4, Sidhu in view of Malik, Park, and Xu discloses all the claimed limitations of claim 1, as well as the executing the second action when the television is determined to be turned off (Sidhu; operations responsive to determining a television is on/off; page 6, paragraph 70); 
entering a low power mode on the device remote (Malik; remote can enter sleep, i.e. low-power mode; page 4, paragraph 33); 
a WiFi radio of the device remote (Malik; remote contains the Wi-Fi communication unit; Fig. 1, element 108, and page 2, paragraphs 13 and 15); 
using a sensor of the device remote to initially scan at a low transmission power for the potential presence of the one or more humans within the predetermined geographical range (Malik; while in sleep/low-power mode, remote can determine the presence of a person near the remote; page 3, paragraphs 21 and 24, and page 4, paragraph 31, and page 5, paragraph 38); 
when the one or more humans are determined to be potentially present within the predetermined geographic range, fully powering up the device remote so that the device remote transitions from the low-power mode to a full-power mode (Malik; responsive to a detection, remote can transition from sleep, i.e. low-power, to active state, i.e. full-power; page 3, paragraph 22, and page 4, paragraph 31, and page 5, paragraph 38); 
performing a full-presence detection using a sensor to scan at a full transmission power for a presence of the one or more humans within the predetermined geographical range (Malik; remote can perform operations in an active state, i.e. full-power, including utilizing a Wi-Fi communication unit, i.e. at full transmission power in the active state; page 5, paragraph 38, and remote contains the Wi-Fi communication unit; Fig. 1, element 108, and page 2, paragraphs 13 and 15, and Sidhu; utilize sensors to scan area and potentially detect users in front of a television/in a viewing area, i.e. a predetermined area; page 5, paragraphs 54 and 59, and page 6, paragraph 71); and 
when the one or more humans are determined to be present within the predetermined geographic range based on the full-presence detection, determining a respective geographic position of each of the one or more humans (Malik; remote can perform operations in an active state, i.e. full-power, including utilizing a Wi-Fi communication unit, i.e. at full transmission power in the active state; page 5, paragraph 38, and remote contains the Wi-Fi communication unit; Fig. 1, element 108, and page 2, paragraphs 13 and 15, and Sidhu; utilize sensors to scan area and detect users in front of a television/in a viewing area, i.e. a predetermined area; page 5, paragraphs 54 and 59, and page 6, paragraph 71, and analysis can be performed to determine a viewer’s distance away from a display, as well as their location, i.e. a respective position; page 4, paragraphs 47-48).  
While Sidhu in view of Malik, Park, and Xu also discloses a low power WiFi beacon (Malik; probe request; page 5, paragraphs 38-39), and a device remote (Malik; Fig. 1, element 102, and page 2, paragraph 13), Sidhu in view of Malik, Park, and Xu does not explicitly disclose periodically sending a signal from the television to a device; and 
a detection mode on the device.  
In a related art, Lee does disclose sending a signal from the television to a device (periodically sending/outputting a packet from the television; page 8, paragraph 151, and page 10, paragraph 199); and 
a detection mode on the device (terminal/device can detect packet when within a distance of the television; page 8, paragraph 155).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Sidhu, Malik, Park, Xu, and Lee by allowing devices to transmit/receive communications when in low-power modes, in order to provide a display device that is capable of receiving a packet outputted from a terminal when power is turned off to turn on the power or perform a specific operation (Lee; page 1, paragraph 11).

Claim 11, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.  
Claim 17, which discloses a non-transitory computer-readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.

Claims 6, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu et al., US 2018/0007431 in view of Malik et al., US 2016/0381144, Park et al., US 2018/0301937, and Xu et al., US 2020/0064456, and further in view of Krichevskiy, US 2010/0241600.

Regarding claim 6, Sidhu in view of Malik, Park, and Xu discloses all the claimed limitations of claim 5, as well as feeding the raw data as input to a neural network machine learning classifier (Sidhu; the data can be sent to and analyzed by a trained neural network; page 8, paragraphs 99-100, and wherein the data can be raw data; page 2, paragraph 32, and page 3, paragraph 34, and machine learning; page 2, paragraph 32, and classification/classifier; page 5, paragraph 57, and page 11, paragraph 134), the raw data (Sidhu; the data can be raw data; page 2, paragraph 32, and page 3, paragraph 34), and determining the presence or an absence of the one or more humans within the predetermined geographical range (Sidhu; sensor data to potentially detect users in front of a television/in a viewing area, i.e. a predetermined area; page 5, paragraphs 54 and 59, and page 6, paragraph 71, and analysis can be performed to determine a viewer’s distance away from a display, as well as their location, i.e. a respective position; page 4, paragraphs 47-48). 
Sidhu in view of Malik, Park, and Xu does not explicitly disclose a neural network machine learning classifier having an input layer that receives data as a plurality of inputs, and an output layer; and 
comparing values of nodes in the output layer to determine.
In a related art, Krichevskiy does disclose a neural network having an input layer that receives data as a plurality of inputs (neural network with an input layer; page 4, paragraph 33, and page 5, paragraph 37), and an output layer (including output layer; page 5, paragraph 37); and 
comparing values of nodes in the output layer to determine (making determinations based on comparisons of output; page 4, paragraph 36, and page 6, paragraph 49). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Sidhu, Malik, Park, Xu, and Krichevskiy by allowing the specifics of a neural network to be included in the already present neural network of Sidhu in view of Malik, in order to provide an improved system and method for an instruction predictor for a machine based on the expected future instructions the machine is likely to encounter (Krichevskiy; page 2, paragraph 10).

Regarding claim 7, Sidhu in view of Malik, Park, Xu, and Krichevskiy discloses comparing, using the neural network machine learning classifier, the determined presence or absence of the one or more humans within the predetermined geographic range to a known presence or absence of a user within the predetermined geographic range through user feedback (Sidhu; sensor data to detect users in front of a television/in a viewing area, i.e. a predetermined area; page 5, paragraphs 54 and 59, and page 6, paragraph 71, and analysis can be performed to determine a viewer’s distance away from a display, as well as their location, i.e. a respective position; page 4, paragraphs 47-48, and wherein with known user, i.e. known data; page 8, paragraph 100, and Krichevskiy; with provided feedback; page 5, paragraph 42, and page 6, paragraph 49, and neural network processing; page 4, paragraph 33, and page 5, paragraph 37); and 
conducting, based on the comparison through the user feedback, backpropagation of the neural network machine learning classifier to adjust weights of nodes of the input layer (Krichevskiy; based on provided feedback after comparisons, weights can be adjusted; page 5, paragraph 42, and page 6, paragraph 49).

Claim 13, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.  
Claim 14, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.  
Claim 19, which discloses a non-transitory computer-readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.
Claim 20, which discloses a non-transitory computer-readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424